         Case 2:20-cr-20037-JAR Document 43 Filed 04/21/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT
                                 District of Kansas
                                 (Kansas City Docket)


UNITED STATES OF AMERICA,

                           Plaintiff,

             v.                                  CASE NO. 2:20-cr-20037-JAR

ASHLEY M. GEORGE,
      and
RAUL CAMACHO-MUNOZ,

                           Defendants.




                               INFORMATION

      THE ACTING UNITED STATES ATTORNEY CHARGES:

                                        COUNT 1

                   Possession With Intent to Distribute Methamphetamine
                          [21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii)]

      On or about October 15, 2019, in the District of Kansas, the defendants,

                              ASHLEY M. GEORGE,
                                     and
                            RAUL CAMACHO-MUNOZ,

knowingly and intentionally possessed with intent to distribute 5 grams or more of

methamphetamine, a controlled substance.
                                            1
         Case 2:20-cr-20037-JAR Document 43 Filed 04/21/21 Page 2 of 4




       In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(viii),

and Title 18, United States Code, Section 2.

                               FORFEITURE NOTICE

       The allegations contained in Count 1 of this Information are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

pursuant to Title 21, United States Code, Section 853.

       Upon conviction of one or more of the offense set forth in Count 1, the defendants,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853,

any property constituting or derived from any proceeds obtained, directly or indirectly, as

the result of such offense and any property used or intended to be used, in any manner or

part, to commit or to facilitate the commission of the offenses, including but not limited

to:

              A. a .22 caliber Ruger pistol, Model SR22P, serial number 367-25732;

              B. a .40 caliber Smith & Wesson pistol, Model SD40VE;

              C. ammunition;

              D. $3,879 in U.S. currency; and

              E. $650 in U.S. currency.


                                            Dated: April 21, 2021

                                            DUSTON J. SLINKARD
                                            ACTING UNITED STATES ATTORNEY

                                            By: /s/ Ryan J. Huschka
                                            Ryan J. Huschka
                                            Assistant United States Attorney
                                            District of Kansas

                                                2
   Case 2:20-cr-20037-JAR Document 43 Filed 04/21/21 Page 3 of 4




                                500 State Avenue, Suite 360
                                Kansas City, Kansas 66101
                                Ph: (913) 551-6730
                                Fax: (913) 551-6541
                                Email: Ryan.Huschka@usdoj.gov
                                Ks. S. Ct. No. 23840



IT IS REQUESTED THAT THE TRIAL BE HELD IN KANSAS CITY, KANSAS




                                 3
         Case 2:20-cr-20037-JAR Document 43 Filed 04/21/21 Page 4 of 4




                                      PENALTIES


Count 1: Possession with intent to distribute methamphetamine, 21 U.S.C.
§ 841(a)(1) and (b)(1)(B)(viii)

    • Punishable by a term of imprisonment of not less than five (5) years and no more
      than forty (40) years. 21 U.S.C. § 841(b)(1)(B).

    • A term of supervised release of at least four (4) years and not more than five (5)
      years. 21 U.S.C. § 841(b)(1)(B).

    • A fine not to exceed $5 million. 21 U.S.C. § 841(b)(1)(B).

    • A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).

    • Forfeiture.

If the defendant commits such a violation after a prior conviction for a serious drug
felony or serious violent felony has become final, the penalties are:

    • A term of imprisonment of not less than ten (10) years and no more than life. 21
      U.S.C. § 841(b)(1)(B).

    • A term of supervised release of at least eight (8) years. 21 U.S.C. § 841(b)(1)(B).

    • A fine not to exceed $8 million. 21 U.S.C. § 841(b)(1)(B).

    • A mandatory special assessment of $100.00. 18 U.S.C. § 3013(a)(2)(A).

    • Forfeiture.




                                             4
